DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10, 12, and 17-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Coleman (US PG Pub 2006/0039434 A1).
Regarding claim 1, Coleman discloses a light source (300, FIG. 3, [0042]), comprising: 
a substrate (310, FIG. 3, [0043]) including a first surface (a bottom surface of 310, FIG. 3) and an opposite second surface (a top surface of 310, FIG. 3); 
an epitaxial layer (320, FIG. 3, where 320 is considered an epitaxial layer since 350/360 are integrated by a selective etch and epitaxial re-growth, [0043]-[0044]) positioned on the first surface of the substrate (320 is positioned on the bottom surface of 310, FIG. 2); 
at least one light generator (350, FIG. 3, [0043]) in the epitaxial layer positioned such that an optical signal transmitted is directed toward the substrate (light emitted by 350 is directed toward 310, FIG. 3); 

at least one monitor photodetector (360, FIG. 3, [0043]) in the epitaxial layer positioned to receive a portion of the optical signal which is reflected by the diffuser (a portion of light reflected by 370 is received by 360, FIG. 3, [0047]).
Regarding claim 2, Coleman discloses the diffuser is etched directly into the second surface of the substrate (“the grating 370 (e.g., diffraction grating) is etched in the top surface of the semiconductor die 310,” [0045]).
Regarding claim 3, Coleman discloses the diffuser is directly coupled to the second surface of the substrate (370 is directed coupled to the top surface of 310, FIG. 3).
Regarding claim 5, Coleman discloses the at least one light generator includes at least one vertical cavity surface emitting laser (VCSEL) (350 is a VCSEL, [0043]) and the at least one monitor photodetector is positioned laterally of the VCSEL (360 are positioned laterally of 350, FIG. 3).
Regarding claim 8, Coleman discloses the at least one light generator is positioned between at least two monitor photodetectors (350 is positioned between 360, FIG. 3).
Regarding claim 9, Coleman discloses the at least one monitor photodetector is configured to provide an electrical signal indicative of the reflected optical signal (“the portion of light reflected back to the monitor 360 is measured and provided to a driver circuit that adjusts the drive signal provided to the laser in order to compensate for 
Regarding claim 10, Coleman discloses a system (200, FIG. 2), comprising: 
a light source (300, FIG. 3, [0042]), including: 
a substrate (310, FIG. 3, [0043]) including a first surface (a bottom surface of 310, FIG. 3) and an opposite second surface (a top surface of 310, FIG. 3); 
an epitaxial layer (320, FIG. 3, where 320 is considered an epitaxial layer since 350/360 are integrated by a selective etch and epitaxial re-growth, [0043]-[0044]) positioned on the first surface of the substrate (320 is positioned on the bottom surface of 310, FIG. 2); 
at least one light generator (350, FIG. 3, [0043]) in the epitaxial layer positioned such that an optical signal transmitted thereby is directed toward the substrate (light emitted by 350 is directed toward 310, FIG. 3); 
a diffuser (370, FIG. 3, where 370 diffuses the light by divergence, [0045]) positioned on the second surface of the substrate; and 
at least one monitor photodetector (360, FIG. 3, [0043]) in the epitaxial layer positioned to receive a reflected optical signal which is reflected by the diffuser (a portion of light reflected by 370 is received by 360, FIG. 3, [0047]); and 
a controller (250, FIG. 2, where 150 in FIG. 1 is equivalent to 250, [0034]) operably coupled with the at least one light generator and the at least one monitor photodetector, wherein the controller is structured to control operation of the at least one light generator based on the reflected optical signal received by the at least one monitor photodetector (“the light source driver 150 adjusts the drive current 152 
Regarding claim 12, Coleman discloses the at least one light generator includes at least one vertical cavity surface emitting laser (VCSEL) (350 is a VCSEL, [0043]).
Regarding claims 17-19, same rejections as applied to claims 1-3 are maintained since the method claims 17-19 contain substantially the same limitations as the product claims 1-3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of ENGELEN (US PG Pub 2018/0184053 A1).
Regarding claim 4, Coleman has disclosed the diffuser outlined in the rejection to claim 1 above except the diffuser includes one or more lenslets positioned on the second surface of the substrate. ENGELEN discloses a similar light source (FIG. 5B) comprising a diffuser including multiple lenslets (520, FIG. 5B, [0033]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffuser of Coleman with one or more lenslets as taught by ENGELEN in order to obtain desired diffusing characteristics of the output.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman.
Regarding claims 6 and 13, Coleman has disclosed the diffuser outlined in the rejection to claims 5 and 12 above except the at least one light generator includes an array of VCSELs. Coleman in a different embodiment discloses the at least one light generator may include an array of VCSELs (810/820/830, FIG. 8, [0059]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one light generator of Coleman with an array of VCSELs as taught by Coleman in the different embodiment in order to obtain desired brightness and output power.

Claims 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of WO2018/053378A1 (herein WO’378).
Regarding claims 7, 14, and 15, Coleman has disclosed the diffuser outlined in the rejection to claims 6 and 13 above and further discloses a controller (250, FIG. 2, .

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of YONEDA et al. (US PG Pub 2020/0166768 A1).
Regarding claims 11 and 16, Coleman has disclosed the diffuser outlined in the rejection to claim 10 above except the controller is structured to terminate operation of the at least one light generator if a characteristic of the reflected optical signal received by the at least one monitor photodetector deviates from a predetermined value for the characteristic, or in response to determining the light source is functioning improperly based on the reflected optical signal received by the at least one monitor photodetector, the controller is structured to automatically terminate operation of the light source. .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Dacha et al. (US PG Pub 2016/0164261 A1).
Regarding claim 20, Coleman has disclosed the diffuser outlined in the rejection to claim 17 above except forming a first metal contact layer on the epitaxial layer and a second metal contact layer on the epitaxial layer. Dacha discloses forming a first metal contact layer (515, FIG. 4, [0073]) on the epitaxial layer (510, FIG. 4, [0073]) and a second metal contact layer (520, FIG. 4, [0073]) on the epitaxial layer. It would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828